Citation Nr: 0631512	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  04-25 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cardiomyopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to November 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Petersburg, Florida.


FINDING OF FACT

Competent medical evidence links the veteran's currently 
diagnosed cardiomyopathy to his in-service tachycardia.


CONCLUSION OF LAW

Cardiomyopathy was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to that effect; lay assertions of medical 
status, such as the veteran's statements in support of 
claim, do not constitute competent medical evidence of the 
diagnosis or etiology of the claimed disabilities.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran's service medical records contain elevated blood 
pressure readings and rapid pulses, also known as 
tachycardia (a general symptomatic term and not a disability 
per se).  See e.g. service medical records dated in 1991.  
The veteran was discharged from active duty in November 1992 
and a May 1993 VA general medical examination report 
contains a diagnosis of borderline hypertension.  The 
veteran is currently diagnosed with cardiomyopathy.  See 
June 2004 VA treatment record.  A September 26, 2003, letter 
from a VA physician notes the sinus tachycardia revealed in 
the veteran's service medical records and indicates that 
while a viral etiology could not be excluded, it was felt 
the veteran had tachycardia-induced cardiomyopathy.  The 
physician also indicated the veteran's cardio-myopathy had 
its onset long before his initial VA presentation in 1996.  
A VA cardiologist, in a September 25, 2003, letter, 
indicated that the veteran's tachycardia-induced 
cardiomyopathy began during his period of active duty.  But 
see June 2004 VA treatment record noting cardiomyopathy of 
unclear etiology.

While evidence indicates the etiology of the veteran's 
currently diagnosed heart disability is unclear, competent 
medical evidence clearly links the disability to the 
veteran's tachycardia symptoms in 1991 while he was on 
active duty.  As such, with resolution of every reasonable 
doubt in the veteran's favor, service connection is granted 
for cardiomyopathy.  As the benefit sought (service 
connection) has been resolved in the veteran's favor and the 
issues of a disability rating and effective date will be 
determined in the first instance by the RO, any deficiencies 
in VA's notice and assistance, to include the timing and 
completeness of the notice, are not prejudicial as to the 
matter decided herein.


ORDER

Service connection for cardiomyopathy is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


